Opinión del Tribunal.

Considerando: que el peticionario José Avila alicea no está en la actualidad ilegalmente privado de su libertad, toda vez que no ha extinguido aún la prisión subsidiaria corres-pondiente con arreglo á la ley, se declara no haber lugar á la excarcelación solicitada por el preso José Avila y Alicea, el que deberá ser conducido nuevamente á la Cárcel donde se encontraba extinguiendo su condena, bajo la custodia del Alcaide de dicho establecimiento penal, con las costas á cargo del promovente.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Hernández, Sulzbacher y MacLeary.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.